Citation Nr: 0532221	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection  for chronic respiratory 
disabilities to include squamous cell carcinoma of the lung 
claimed as secondary to asbestosis exposure, and emphysema, 
collapsed lung and partial loss, right lung, status post 
right upper lobe resection and radiation treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and JR




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from 1952 to 1958; he was a 
fireman's apprentice in the U.S. Navy.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, OH.

The veteran and JR provided testimony before a Veterans Law 
Judge at the VARO in Huntington, WV, in July 2005; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Some prior clinical evaluations are in the file for 
comparative purposes.

The veteran filed his current claim in 2002.  Relatively 
recent clinical reports are in the file showing that he was 
diagnosed by VA with squamous cell lung carcinoma in March 
1999.

In this case, there are three primary etiological factors 
which must be fully addressed as to the veteran's current 
lung disabilities: (1) a general or "generic" etiology as 
might be present in any other individual; (2) the impact of 
exposure to asbestos in service; and (3) cigarette smoking.  

During the veteran's Korean Conflict service on shipboard, 
exposure to asbestosis in-service has been conceded by the 
RO, as so stated in the SOC of April 2003 and SSOC's since 
then, and as specifically noted at the hearing by both the 
veteran and others.

The veteran also has an admitted 90 pack a year history of 
cigarette smoking, a habit he apparently stopped about the 
time he was diagnosed with cancer.

In this case, there are two recent pivotal medical 
evaluations and opinions in the file.  The first, dated in 
February 2003, was premised on the lack of asbestosis 
exposure.  However, since such exposure has already been 
conceded, the validity of the opinion associated with such an 
evaluation is rendered considerably less efficacious.

A request was made by the RO for an addendum opinion to 
clarify the questions which arose from the February 2003 
opinion.  That addendum is of record, dated in February 2004.  
Unfortunately, that opinion also was predicated, in part, on 
the lack of demonstrated asbestosis exposure.  As noted 
above, that issue has been rendered moot by the concession of 
asbestos exposure in service.  

The addendum further opined that his cigarette smoking was 
the more likely etiology for his lung cancer.  

However, neither opinion addressed either the collateral lung 
problems, namely emphysema, and more specifically, whether 
there was any likelihood of any impact by the asbestosis 
exposure on his overall lung conditions.  

In this regard, various alternatives must also be possible, 
i.e., could there have developed initial post-service or even 
long-term asbestosis-related lung problems which rendered him 
more susceptible to later lung infections, etc.  

In this case, as in many cases that evolve through the 
adjudicative process, there well may be a number of 
concurrent causes for a given disability; or there may be a 
variety of contributory factors that tend to lead to a given 
end result.  

In this case, there are a variety of lung problems, not a 
singular diagnosis, and it is entirely conceivable that many 
factors may have contributed to one or more of these lung 
disabilities, not just one cause alone.  

The veteran is entitled to have all of these potential causes 
considered and addressed as to the relative impact they may 
have had on his current impairment, and to the extent that 
anything in service was even tangentially involved under the 
pertinent regulations, to be compensated accordingly.  

In this case, there are some additional convolutions caused 
by the multiplicity of respiratory problems, some of which 
may be due to service and others which may not be due to 
service.  In this regard, the RO has not addressed the 
guidelines which state that a disability which is proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310.

In this case, once a determination is made as to what may be 
subject to service connection, then a further determination 
will be required as to the impact that disability may or may 
not have on the other respiratory problems.  For instance, 
the Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.    

The veteran's testimony was credible, and the Board finds 
that additional development is warranted in order to 
equitably resolve this issue with consideration for the due 
process requirements of the law on both substantive and 
procedural levels.  

The RO has recently endeavored to obtain comprehensive VA 
examinations and even referred the case back to the VAMC for 
an addendum for clarification.  However, in part for reasons 
unrelated to the successful RO planning thereof, it is 
unclear that satisfactory examinations have taken place for a 
comprehensive assessment.  For instance, the veteran's 
representative noted that as documented in the recent VA 
examination's summary assessment, there was a noted lack of a 
"B" reader interpretation for chest X-rays; and as a 
result, the examiner stated that it remained unclear whether 
the veteran had current changes that might be related to 
asbestosis exposure and recommended further assessment in 
that area.  In this regard, this seeming minor discrepancy 
assumes greater importance since, if the veteran were now 
found to have any residuals consistent with asbestosis 
exposure, (given that asbestosis exposure has been stipulated 
to have occurred in service), this might potentially impact 
on other respiratory disabilities pursuant to Allen. 

The case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran has indicated that 
he has been treated by VA facilities for 
some time.  And although there are some 
VA clinical records in the file, it is 
unclear whether they are all now 
available for review.  With assistance 
from the veteran as to dates and 
locations, the RO should assist him in 
obtaining all VA and private treatment 
records since service for all respiratory 
problems and all VA facilities wherein he 
has been seen, and these should be added 
to the claims file.

2.  The case should then be scheduled for 
a comprehensive and complete VA pulmonary 
examination, to include all pertinent 
testing procedures, and for review by a 
VA physician for an opinion as to the 
following:

(a) when did the veteran initially 
develop a chronic respiratory problem and 
to what was it as likely as not due; 

(b) assuming asbestosis exposure in 
service, is it as likely as not that 
there was some impact by that on any 
post-service lung disability; 

(c) of all of the veteran's recent lung 
problems, can a distinction now be made 
as to the disabilities which may be (i) 
due to asbestos exposure, versus (ii) 
cigarette smoking, versus (iii) any other 
etiology (to be clearly identified); and 
if so, the examiner should clarify such 
distinction(s); 

(d) even if cigarette smoking was a 
factor in some of the veteran's current 
respiratory problems, did his asbestos 
exposure in service contribute in any 
manner to his overall condition at 
present, and specifically, any particular 
lung findings.  The opinions should be 
annotated to the clinical evidence of 
record.

3.  The case should then be reviewed by 
the RO, and if the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

